
	

115 HR 801 : Route 66 National Historic Trail Designation Act
U.S. House of Representatives
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 801
		IN THE SENATE OF THE UNITED STATES
		June 6, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the National Trails System Act to designate the Route 66 National Historic Trail, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Route 66 National Historic Trail Designation Act. 2.Designation of the Route 66 National Historic TrailSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:
			
				(31)Route 66 National Historic Trail
 (A)In generalThe Route 66 National Historic Trail, a trail that includes all the alignments of U.S. Highway 66 in existence between 1926 and 1985, extending along a route of approximately 2,400 miles from Chicago, Illinois, to Santa Monica, California, as generally depicted on the map entitled Route 66 National Historic Trail, Proposed Route, numbered P26/141,279, and dated December 2017.
 (B)Availability of mapThe map described in subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the National Park Service, Department of the Interior.
 (C)AdministrationThe Route 66 National Historic Trail shall be administered by the Secretary of the Interior, acting through the Director of the National Park Service. Such administration shall be conducted in a manner that respects and maintains the idiosyncratic nature of the Route 66 National Historic Trail.
 (D)Land AcquisitionThe United States may not acquire for the Route 66 National Historic Trail any land or interest in land—
 (i)outside the exterior boundary of any federally managed area without the consent of the owner of the land or interest in land; or
 (ii)that extends more than an average of one-quarter of a mile on either side of the trail. (E)No buffer zone createdNothing in this Act, the acquisition of the land or an interest in land authorized by this Act, or the management plan for the Route 66 National Historic Trail shall be construed to create buffer zones outside of the Trail. That activities or uses can be seen, heard, or detected from the acquired land shall not preclude, limit, control, regulate, or determine the conduct or management of activities or uses outside of the trail.
 (F)EnergyNothing in this Act, the acquisition of land or an interest in land authorized by this Act, or the management plan for the Route 66 National Historic Trail shall prohibit, hinder, or disrupt the development, production, or transmission of energy.
 (G)Eminent Domain or CondemnationIn carrying out this Act, the Secretary of the Interior may not use eminent domain or condemnation..  Passed the House of Representatives June 5, 2018.Karen L. Haas,Clerk 